DETAILED ACTION
This Office action is in response to a Request for Continued Examination filed August 31, 2021, for application 16075277.  In this amendment, no claims have been added or canceled. Claims 1-9 are pending, and have been examined. Claims 1-9 have been rejected.

The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the August 31, 2021, has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments



Regarding Non-statutory Subject Matter Rejection:
Applicant’s claim amendments overcome the 35 U.S.C. § 101 rejections, and thus the rejections are removed; the Examiner thanks the Applicant for the amendments.


Regarding Obviousness Rejection:
Applicant’s claim amendments overcome the cited portions of the prior art of record; however, new rejections are using a new citation in the current reference, and thus the claims remain rejected.



Regarding claim 1, the Applicant argues:
Claims 1-9 stand rejected under 35 U.S.C. § 103 over Larrabide (US 20160232659) in view of Sadasivan (US 20120310611) and further in view of Janardhan (US 20150374483) further in view of Autocad2011 ("Command Reference," 2010, Autodeskl Inc., six pages). 
The Office action appears to concede that Larrabide fails to teach or suggest the claim feature "receiving, by an implantation direction specifying means from the user, a designation of a position in an implantation direction of the stent from the implantation start position." The Office action, however, contends on page 16 that "Autocad2011 cylinder 

c) calculating the length of the stent for said first segment using an indicator ratio of the change in length of the stent as a function of the local morphology of the vascular structure; 
d) subtracting said length of the segment calculated in step c) from the nominal length of the stent to obtain a new nominal length; if said new nominal length is different from 0 then steps b) to d) will be repeated for the segment contiguous with the preceding segment; if the new nominal length is approximately 0, all the distances of each segment will be added together, and this sum will be the final length of said stent after positioning. 
See, for example, claim 1 of Larrabide. 
Contrary to the teachings of Larrabide, Autocad2011 teaches the cylinder illustration software. See page 409 of Autocad2011. Autocad2011 requires an "axis endpoint" and teaches that "'[t]he axis endpoint defines the length and orientation of the cylinder." 
Since Autocad2011 teaches that the axis endpoint defines both the length and orientation of the cylinder, if the teaching of Autocad2011 combined with Larrabide as suggested by the Office action, the modification would render Larrabide invention being modified unsatisfactory for its intended purpose. Moreover, the suggested modification of Larrabide with Autocad2011 would require a substantial reconstruction of Larrabide's invention for determining the final length of the stent, and therefore the proposed modification of Larrabide with Autocad2011 would change the principle of operation of the cited art. 
As such, it is respectfully submitted that the combination thereof would frustrate the principle of operation of Larrabide and that further, a person of ordinary skill in thePage 7 of 10 art would not have a reason to combine Larrabide with Autocad2011.

The Examiner respectfully replies:
The Applicant asserts that the proposed modification of Larrabide, Sadasivan, and Janardhan with Autocad2011 is improper because the proposed modification would change the principle of operation of the cited art and render the invention unsatisfactory for its intended purpose. However, the rejection does not require the physical combination of the specific structures. (MPEP 2145, Ill, "Combining the teachings of references does not involve an ability to combine their 

The Applicant argues:
Claim 1 has been amended to recite "an implantation direction specifying means for receiving, from the user, a designation of a position located in a desired implantation direction of the stent among positions located in a plurality of implantation directions of the stent from the implantation start position." Claims 4 and 7 have been amended to recite similar features. Support of the claim features exists, for example, at paragraphs [0029]-[0031] and Fig. 3 of the subject application. 
In one embodiment, referring Fig. 3 of the subject application, paragraph [0031] of the subject application describes that "the user clicks a point 3c after clicking a point 3b on the blood vessel 3a, the control device 103 specifies the point 3b as the implantation start position, and specifies a direction from the point 3b toward the point 3c (that is, a left direction) as the  

    PNG
    media_image1.png
    408
    920
    media_image1.png
    Greyscale

 
Annotated FIG. 3 of the present application. 
The cited art does not teach or suggest the amended features of claims 1, 4, and 7. In particular, Larrabide only teaches the 
[0025] . . . . The present inventors have developed a method for determining, before its positioning, the final length a stent will have after it is placed in a vascular structure. Said method makes it possible to determine, prior to its implantation and with a high degree of accuracy, the final length of a stent on the basis of the initial position in which it is placed in said vascular structure. 
See paragraph [0025] of Larrabide; emphasis added; see also 
paragraph [0027]- [0030] of Larrabide. 


The Examiner respectfully replies:
Determining the final length of the stent is a non-claimed limitation; the claim does not disclose to determine stent length, therefore claimed length calculating means as claimed under BRI is from start position and not to determine end position. While the argued rejection does not specifically address the new limitations, new citations are used in the current reference to teach the amendments. Thus the claims remain rejected.

The Applicant argues:
As discussed above, since Autocad2011 teaches that the axis endpoint defines both the length and orientation of the cylinder, if the teaching of Autocad2011 combined with Larrabide as suggested by the Office action, the modification would render Larrabide invention being modified unsatisfactory for its intended purpose. In view of the foregoing, the combination of Larrabide, Sadasivan, Janardhan, and Autocad2011 fails to teach or suggest all the features of claims 1, 4, and 7. As a result, the combination does not render the pending claims obvious. Accordingly, withdrawal of the rejection is respectfully requested.

The Examiner respectfully replies:
As discussed above, the teachings of Autocad2011 combined with Larrabide would neither change the principle of operation nor render Larrabide unsatisfactory for its intended purpose. Accordingly, the rejections are maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Larrabide (U.S. Patent Application Publication 20160232659) in view of Sadasivan (U.S. Patent Application Publication 20120310611) further in view of Janardhan (U.S. Patent Application Publication 20150374483) further in view of Autocad2011 (“Command Reference,” 2010, Autodesk, Inc., six pages).
Regarding independent claims 1, 4, 7, and using claim 7 as an example:
Larrabide teaches:
Figure 6, helicoidal braiding of stent,

    PNG
    media_image2.png
    194
    759
    media_image2.png
    Greyscale

and braided metal wires,
[0010] Braided stents are manufactured by braiding (interweaving) wires of a thin metallic material according to different braiding patterns.

and aneurysm treatment stent,


And 3 dimensional blood vessel image shape,
[0037] In the method of the present invention, the vascular structure in which the stent will be positioned must be provided in the form of a three-dimensional surface. Said three-dimensional surface of the vascular structure may be obtained by any method known in the art, for example, by image segmentation of an angiographic image,
And position  the start position in the 3D vascular structure,
[0029] b) obtain the three-dimensional centreline of the vascular structure in which the stent will be placed; 
[0030] c) define the exact location of the starting point at which said stent will be placed in said vascular structure;
); 

receiving, by an implantation direction specifying means from the user, a designation of the 3D centerline designates a plurality of implantation directions from the implantation start position (forward and reverse directions), which is provided by the exact location to start, Figures 7C and 7B below both show a start position (point 27) and an implicit implantation direction by showing the stent going in a direction along the artery.
[0029] b) obtain the three-dimensional centreline of the vascular structure in which the stent will be placed; 

[0064] ... FIGS. 7b) and c) show different stents positioned in the same initial position of the same vessel ... the centreline of the vessel -26- and the initial position for positioning the stent -27-.
Notice on Figure 7 below, point 27, the initial position:

    PNG
    media_image3.png
    799
    912
    media_image3.png
    Greyscale

); 

radius braiding angle the nominal radius is equivalent to the diameter of the stent after expanded, the nominal length is the length after expanded, 
[0062] FIG. 5 shows a braided stent in the expanded and unconstrained state and both the nominal length -6- and the nominal radius -7- are indicated.
the braiding angle is equivalent to a pitch length, and the number of wires is recited,
[0061] FIG. 4 shows the helicoidal distribution of the wires of a braided stent, including the path of a wire marked -10-, the length of the device -11-, the braiding angle -12-, the number of wires -13- and the radius -14-. 
); and 

calculating, by an implanted stent length calculating means, a length of the stent which is implanted and expanded along with paragraph [0047], the length of the implanted stent is calculated after positioning along the blood vessel diameter,
[0047] f) ... and this sum will be the final length of said stent after it is positioned.
paragraph [0064], figs 7A and 7B show the length of the stent after expended along the blood vessel diameter,
[0064] ... FIGS. 7b) and c) show different stents positioned in the same initial position of the same vessel and detail the fact of using a short -15- or long -16- device in a vessel-type structure -24-, the presence of ramified vessels -17-, the nominal lengths -18- and -20-, the final lengths -19- and -21-, the centreline of the vessel -26- and the initial position for positioning the stent -27-.

    PNG
    media_image4.png
    793
    973
    media_image4.png
    Greyscale

)
 and a blood vessel diameter of the blood vessel in the implantation direction which is specified by the implantation direction specifying means from the implantation start position specified by the implantation start position specifying means (paragraph [0064], the highlighted text teaches specifying the blood vessel diameter on the centerline,
[0064] In FIG. 7a) the cross section of a vessel is observed, in which the following may be distinguished: the perimeter of the cross section of the vessel -32- and the maximum inscribed sphere radius of the vessel -33- (the minimum distance from the centreline to the surface of the vascular structure).
).

Larrabide does not specifically teach:



Sadasivan teaches:
paragraph 0009, simulation uses diameter which means that it is specified,
[0009] In embodiments of the present invention, a numerical-based simulation is provided which accurately simulates a deployed length of a device, e.g., a braided flow diverter, within a cavity, e.g., a vascular segment. In an embodiment, the simulation is based on three device parameters: diameter, length, and braiding angle.
) 
Janardhan teaches:
figure 8P, shows pitch length of a stent,

    PNG
    media_image5.png
    488
    602
    media_image5.png
    Greyscale

And paragraphs 0684-0685,
The distal portion 4200 includes, in an expanded state, a proximal neck 70 and a cylindrical wide-mouthed textile structure 75 including shape-memory filaments and radiopaque filaments. The textile structure 75 expands radially outwardly from proximal to distal, and then stays at the larger diameter until the distal end. The distal portion 4200 includes three radiopaque filaments 4211, 4212, 4213 that form a three sine waves like a "three phase helix" at least under x-ray. ... In some embodiments, the first radiopaque filament 4211 forms a sine wave having a phase A, the second radiopaque filament 4212 forms a sine wave having a phase B, and the third radiopaque filament 4213 forms a sine wave having a phase C. In some embodiments, the three phase helix includes troughs and peaks, for example at the sides of the distal portion 4200 that the three sine waves at least partially create. 
[0685] The distance between two similarly situated points on a sine wave (e.g., a first intersection of a sine wave and the central longitudinal axis of the distal portion and the next intersection of the sine wave with the central longitudinal axis after forming a peak and a trough, the distance between a first peak of a sine wave and the next peak of the sine wave, the distance between a first trough of the sine wave and the next trough of the sine wave, etc.) is called the pitch or period or wavelength or cycle of the sine wave.
And paragraphs 0851, a pitch is a length,
[0851] ... Can have no pitch (straight wires) or pitch (length to complete a circumference). 

) 
Autocad2011 teaches:
cylinder 
(page 409, an Axis Endpoint is specified which provides a direction of the axis by designating a position located in a direction of the cylinder from the start position (center point of the base, point 1 in the figure. Further, determining the final length of the stent is a non-claimed limitation; the claim does not disclose to determine stent length, therefore claimed length calculating means as claimed under BRI is from start position and not to determine end position.),

    PNG
    media_image6.png
    922
    743
    media_image6.png
    Greyscale

),
The art of Larrabide is directed to stents.
The art of Janardhan is directed to stents.

The art of Autocad2011 is directed to building a computer-based geometric model.
The art of Larrabide and the art of Janardhan and the art of Sadfasivan are analogous art because they are all directed to the art of stents.
The art of Larrabide and the art of Autocad2011 are analogous art because they are both directed to building a computer-based geometric model.
The motivation to use the teachings of Sadasivan with the art of Larrabide would have been the numerous benefits recited in Sadasivan including (paragraph 0014):
[0014] In embodiments of the present invention, the structural composition of a flow diverter makes it difficult for the treating physician to predict exactly where the proximal aspect of the device will land inside the artery once the physician releases it into the artery, and so an algorithm has been developed which calculates the location of the device inside the artery before the physician or user begins to release it. This information can be displayed in a three dimensional and interactive format on a monitor screen already being used by the physician or other user during treatment. The user can used this to reevaluate or confirm the location at which the physician or user wants to begin releasing the device. The user can also use this to optimize device sizing.
The motivation to use the teachings of Janardhan with the art of Larrabide would have been the numerous benefits recited in Sadas Janardhan including (paragraph 0595):
[0595] The positioning or spacing of the bulbs may be beneficial for certain vessel sizes and/or clot locations, material, and/or sizes.
The motivation to use the teachings of Autocad2011 with the art of Larrabide would have been that the ordinary artisan would have recognized that the technique in Autocad of specifying a direction by two points would have been an easy operation for a user. 


Regarding claims 2, 5, 8, and using claim 8 as an example:
Larrabide teaches:
displaying, by a display means, information indicating the implantation start position of the stent and information indicating an implantation end position in the three-dimensional blood vessel image on the basis of the implantation start position of the stent which is specified by the implantation start position specifying means, the implantation direction of the stent which is specified by the implantation direction specifying means, and the implanted stent length which is calculated by the implanted stent length paragraph [0064], figs 7A and 7B displays the start position and end position of the stent in the 3D blood vessel, 
[0064] ... FIGS. 7b) and c) show different stents positioned in the same initial position of the same vessel and detail the fact of using a short -15- or long -16- device in a vessel-type structure -24-, the presence of ramified vessels -17-, the nominal lengths -18- and -20-, the final lengths -19- and -21-, the centreline of the vessel -26- and the initial position for positioning the stent -27-.

    PNG
    media_image4.png
    793
    973
    media_image4.png
    Greyscale

The specification of the start position and direction and length are taught as shown in claim 7 above. 
). 

Regarding claims 3, 6, 9, and using claim 9 as an example:
Larrabide teaches:
wherein the implanted stent length calculating means divides the blood vessel into multiple sections on the three-dimensional blood vessel image, calculates a length of the stent after implanted for every section, and calculates the implanted stent length by summing up the lengths (figure 8, shows the blood vessel divided into fine sections of the 3D image, with a calculation of the length of each fine section, and a total length by summing the lengths of the fine sections,

    PNG
    media_image7.png
    476
    795
    media_image7.png
    Greyscale

Paragraphs 0041-0047 directly teach the limitation,
[0041]  ... For this specific embodiment, the method for determining the final length of a stent of the present invention comprises the following steps: 
[0042] a) obtain the three-dimensional centreline of the vascular structure in which the stent will be positioned; 
[0043] b) define the exact location of the starting point at which the stent will be positioned in said vascular structure; 
[0044] c) divide said centreline of the vascular structure obtained in step b) into small segments; 
[0045] d) determine the descriptor parameters of the morphology of said vascular structure for the first segment which starts out from said starting point at which said stent will be positioned in said vascular structure; 
[0046] e) calculate the length of the stent for said first segment using the indicator ratio given by the manufacturer of said stent; 
all the distances of each segment will be added together, and this sum will be the final length of said stent after it is positioned.

).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

White (U.S. Patent Application Publication 20030105517) teaches:
[0008] This foreshortening effect is troublesome because it is not easy to determine the exact dimension of this foreshortened length 2d. The physician must make this calculation based on the material of the stent, the body vessel being treated, and the expected diameter of the stent when properly deployed in the lumen of the body vessel. For example, the foreshortened length 2d will vary when the same stent is deployed in vessels having different diameters at the region of deployment.

Ishii (U.S. Patent Application Publication 20020143390) teaches:
Thus, there is no need to perform length calculation before and after the expansion or contraction of the stent.

Ignacio Larrabide et al., “Fast virtual deployment of self-expandable stents: method and in vitro evaluation for intracranial aneurysmal stenting,” 2012, Medical Image Analysis, volume 16, pages 721-730; teaches calculating a foreshortened stent length.
Redel (U.S. Patent Application Publication 20070135707) teaches: calculating foreshortened stent length in a vessel,
[0025] After the actual stent has been selected, in step D the computer generates a virtual representation of the selected actual stent. In step E, the optimized deployed position of the actual stent is determined by superimposing the virtual representation of the selected actual stent on the planning image data set. Using pattern recognition and image processing software, the computer can identify the best position of the computer model (virtual representation) of the selected stent within the reconstructed image. This analysis takes into account the degree of shrinkage of the stent that can be expected during stent expansion. ... 
[0026] The computer then displays the simulation results by showing the virtual representation of the stent within the displayed planning image.



[0053] That is, when the computation unit 130 receives a stent implantation target location from a user based on the acquired image, the computation unit 130 performs simulation regarding each of the plurality of types of stents for the received target location, and computes a fitness score for each of the stents. In this case, the plurality of types of stents may refer to stents that differ in size, shape, material, strength, flexibility, and/or an atmospheric condition when the stent is inflated.


Merritt (U.S. Patent Application Publication 20160157808) teaches:
[0055] At step 255, the method 200 includes the clinician conducting the therapy based on the assessment of the patient's vasculature. For example, the clinician can conduct a PCI using one or more parameters (e.g., length, diameter, position) of a stent determined using the three-dimensional model of the vessel anatomy. For example, the length and/or diameter measurements of the vessel carried out on the graphical representation can be used to select the one or more parameters.
[0062] At step 355, the method 300 includes receiving a user input to insert a virtual/simulated stent in the graphical representation of the anatomy... In other embodiments, one or more parameters can be specified and/or changed by the clinician. PCI planning with simulated stent(s) is described in, for example, in U.S. Provisional Application No. 62/080,023, "PERCUTANEOUS CORONARY INTERVENTION (PCI) PLANNING INTERFACE AND ASSOCIATED DEVICES, SYSTEMS, AND METHODS," filed Nov. 14, 2014, and U.S. Provisional Application No. 62/080,045, "PERCUTANEOUS CORONARY INTERVENTION PLANNING (PCI) PLANNING INTERFACE WITH PRESSURE DATA AND VESSEL DATA AND ASSOCIATED DEVICES, SYSTEMS, AND METHODS," filed Nov. 14, 2014, the entireties of which are hereby incorporated by reference herein.
[0078] Referring again to FIG. 4, by providing the indicators 422 and 440 in the visual display 400, the 
[0082] The control options 470 can include an insert stent field 479. Selection of the insert stent field 479 can be a user input to modify the visual representation 710 to insert a graphical representation of the stent in, e.g., the graphical representation of the vessel 414. As illustrated in FIG. 9, the graphical representation of the vessel 414 includes stents 710 and 712. The parameters of the stent (e.g., the length, diameter, position) can be automatically determined by the computing device 110 or manually input by the clinician.

Jung (U.S. Patent Application Publication 20130018665) teaches:
[0066] Referring now to FIG. 11, there is shown another exemplary environment in which one or more technologies may be implemented. As shown system 1100 comprises a vascular probe with an intravascular portion 1117 inside blood vessel 1184 of a subject's vascular system. Intravascular portion 1117 can include hub 1192 comprising one or more of imaging/control circuitry 1120 or communication circuitry 1150. In some embodiments, system 1100 includes one or more elements as taught in U.S. patent Ser. No. 11/414,164 ("Imaging via Blood Vessels"), incorporated by reference to the extent not inconsistent herewith. Blood vessel 1184 is shown in a vicinity of anomaly 1174, with blood 1183 in a flow 1182 through intravascular portion 1117. Anomaly 1174 protrudes somewhat radially from wall 1185 into surrounding tissue 1172. Sensor array 1121 is arranged about the circumference of intravascular portion 1117, including many elements 1128 generally oriented radially. With balloon 1113 and other deflector 1114 deflated, intravascular portion 1117 can easily advance upward using a guidewire until, for example, imaging/control circuitry 1120 can detect anomaly 1174 (via element 1128 and conduit 1155, e.g.). As shown, element 1128 has detected anomaly 1174 within its field of view 1135. 


    PNG
    media_image8.png
    1285
    950
    media_image8.png
    Greyscale



[0038] ... The user may adjust the stent configuration by modifying the stent length, the stent diameter, as well as its location (Step 155). FIGS. 9a and 9b illustrate a full length virtual stent and user-adjusted length to make the virtual stent smaller, respectively.
Figure 9:

    PNG
    media_image9.png
    1067
    595
    media_image9.png
    Greyscale





Rold (U.S. Patent Application Publication 20060241469) teaches graphically positioning a stent in an artery.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached on 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
RG
/KAMINI S SHAH/        Supervisory Patent Examiner, Art Unit 2146